78 F.3d 589
77 A.F.T.R.2d (RIA) 96-1441
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.
Brian MADGE, Appellant,v.UNITED STATES of America;  Darryl Williams, Appellees.Darlow T. MADGE, Appellant,v.UNITED STATES of America;  Darryl Williams, Appellees.Darlow T. MADGE, Appellant,v.INTERNAL REVENUE SERVICE;  Darryl Williams, Appellees.UNITED STATES of America, Appellee,v.Roger VOLD;  Lynne Leger, Appellants,MINNESOTA MUTUAL LIFE INSURANCE COMPANY, Defendant.In re SEARCH WARRANTS FOR 875 FOREST ARMS LANE, ORONO, MN55364;  3032 Colfax Avenue, South, Minneapolis, MN55408 Darlow T. Madge;  Brian A. Madge,Appellants.
No. 952674.

United States Court of Appeals, Eighth Circuit.
Submitted March 7, 1996.Decoded March 11, 1996.
Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Brian Madge, Darlow T. Madge, Roger Vold, and Lynne Leger appeal the district court's rulings denying the Madges' motion to return seized property and petitions to quash Internal Revenue Service summonses, and granting the government's petition to enforce summonses.   Having carefully considered the record and the parties' briefs, we conclude the controlling legal principles are well established and the issues do not warrant a comprehensive opinion.   The appellants' arguments challenging the district court's jurisdiction are without merit.   See 26 U.S.C. §§ 7402, 7604, 7609;  Denison v. Commissioner of Internal Revenue,.  751 F.2d 241, 242 (8th Cir.1984) (per curiam);  United States v. Claes, 747 F.2d 491, 494 (8th Cir.1984).   We thus affirm the judgment of the district court.   See 8th Cir.  R. 47B.